Citation Nr: 0710035	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the Board granted a motion to advance this 
case on the docket due to the veteran's age.  38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  Varicose veins were not manifest during service.

2.  By the veteran's own testimony, varicose vein 
symptomatology was not evident until 1962, at the earliest, 
more than one year after service separation. 

3.  The veteran's current varicose veins are unrelated to 
service.


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by service, 
nor may varicose veins, as a cardiovascular disease, be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 30307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

In November 2002 and November 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The November 2002 
and November 2006 letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, including medical records, employment records, or 
records from other Federal agencies.  

He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The November 2006 
letter specifically asked the veteran to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2002 and 
November 2006 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a February 2005 Statement of the Case (SOC) and 
March 2006 Supplemental SOC provided the veteran with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular disorders, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts service connection is warranted because 
he manifested varicose veins during service.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of service 
connection.

First, the service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to varicose 
veins or any other cardiovascular disorder involving his 
lower extremities.  At the hearing, the veteran testified 
that in approximately 1955 or 1956, a physician onboard the 
ship to which he was assigned saw an indication of varicose 
veins on his legs and predicted they would not get better.  

He also testified, however, that this was a casual 
conversation and was not documented.  The Board has no reason 
to doubt his assertion; however, the service separation 
examination dated in October 1956 reflects a normal clinical 
evaluation of his lower extremities.  Therefore, the evidence 
does not show varicose veins or symptoms reasonably 
attributed thereto during the active duty.

Next, evidence has not been presented showing continuity of 
such symptoms related to varicose veins.  Specifically, there 
is no medical evidence of record showing that the veteran 
received treatment for varicose veins after he was separated 
from service, including within his first post-service year.  

In this context, the Board finds probative a December 1959 
Report of Medical Examination undertaken while the veteran 
was in the Navy Reserves.  At that time, over three years 
from active duty, the clinical evaluation of his lower 
extremities was normal.  This evidence weighs against a 
finding that he had varicose veins within three years of 
discharge.

Next, the Board notes the veteran testified that he did not 
receive treatment for varicose veins immediately after he was 
separated from service but began having problems with his 
legs in approximately 1962, when his right leg would become 
tired after playing football.  He testified that he did not 
seek treatment until 1964 and the problem had become so bad 
that he underwent surgery to remove the varicose veins in his 
right leg.  

The Board notes the RO unsuccessfully attempted to obtain 
records from the private physician who performed the surgery.  
Despite the lack of records, the Board finds the veteran's 
testimony regarding the 1964 surgery to be credible.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1956) and his own 
testimony as to onset of symptoms in 1962 (approximately 6 
years).  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
 
Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, there is no such medical evidence of 
record.

The veteran was asked to provide medical evidence to support 
his claim but no medical evidence showing he has a current 
disability was forthcoming.  He testified that he currently 
has varicose veins on both his right and left leg; however, 
there must be medical evidence of a current disability.  He 
indicated that he had not received treatment for varicose 
veins since 1964.  See Hickson, supra.  

Nonetheless, even assuming the veteran currently has varicose 
veins, there is no competent evidence of record relating his 
varicose veins to service.  In this regard, the Board finds 
probative that the veteran testified that the physician who 
performed the 1964 surgery never rendered an opinion as to 
the cause of the veteran's varicose veins.  

Unfortunately, neither the veteran nor VA was able to obtain 
medical evidence to support the claim.  As such, the only 
evidence of record which asserts a link between varicose 
veins and active duty are his own statements.  The Board 
appreciates the veteran's forthright testimony in support of 
his claim and does not doubt he sincerely believes he has 
varicose veins that are due to his military service; however, 
there is no indication he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

He is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Regrettably, without competent evidence showing the veteran 
currently has varicose veins that were incurred in service, 
the claim for service connection must be denied.  See 
Hickson, supra.  In summary, and for the reasons and bases 
set forth above, the Board finds service connection for 
varicose veins is not warranted, and the benefit-of-the-doubt 
is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for varicose veins is denied.



____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


